Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 7/28/22 is acknowledged.  Claims 1-20 are pending. Claims 6, 9, 14, and 18 are withdrawn.  Claims 1 and 13 have been amended.  Claims 1-5, 7, 8, 10-13, 15-17, 19 and 20 are under consideration. 

Objections Withdrawn
The objections of Claims 1 and 13 are withdrawn in view of the amended claims.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 10-13, 15-17, 19 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 108084494; cited in IDS) in view of Grasset et al. (Journal of Alloys and Compounds, 2003) and Fuller et al. (US 2003/0157154). 
Chen et al. teach semiconductor nano-titanium dioxide grafted with antioxidant molecules via an aminosilane coupling agent (e.g. abstract; page 2). Chen et al. teach the aminosilane coupling agent (i.e. spacer arm) is 3-aminipropyl triethoxysilane (e.g. page 4; claim 4). Chen et al. teach that antioxidant is phenolic and may be -4 hydroxy benzaldehyde of 3,5- di-t-butyl kind (e.g. abstract; page 4; Claim 5).  Chen et al. teach that titanium dioxide is widely used in cosmetics (e.g. page 2). 
Chen et al. teach titanium dioxide, which is recited in the instant claims 1 and 2, but do not teach the elected species of ZnO.  Chen et al. teach phenolic aldehyde antioxidants, which is recited in instant claim 3, but do not teach the elected species of 3-hydroxybenzaldehyde.  These deficiencies are made up for by the teachings of Grasset et al. and Fuller et al. 
Grasset et al. teach the surface modification of zinc oxide nanoparticles by aminopropyltriethoxysilane (e.g. abstract). Grasset et al. teach that zinc oxide is a semiconductor with applications in numerous fields, including cosmetics (e.g. page 2). 
Fuller et al. teach pharmaceutical and cosmetic compositions containing hydroxy aromatic aldehyde compounds (e.g. abstract). Fuller et al. teach both 3-hydroxybenzaldehyde and 3,5-di-tert-butyl-4-hydroxybenzaldehyde (e.g. paragraphs 0222; Claims 10 and 11). Fuller et al. teach the compounds to be useful to treat a wide range of dermatological conditions ranging from dermatitis and UV-induced inflammation through psoriasis and acne (e.g. paragraph 0006). Fuller et al. further teach a topical composition comprising water (e.g. paragraph 0057, 0235, 0236). 
Regarding Claims 1-5, 7, 8, 10-13, 15-17, 19 and 20, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the titanium dioxide of Chen et al. with the zinc oxide of Grasset et al., and to replace the 3,5-di-tert-butyl-4-hydroxybenzaldehyde of Chen et al. with the 3-hydroxybenzaldehyde of Fuller et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as cosmetic compositions comprising substantially similar ingredients. It is obvious to exchange one known element for another though simple substitution to obtain predictable results. 
Regarding the limitation “wherein the semiconductor colloids regenerate antioxidant activity when exposed to radiation in the range 280 nm to 400 nm in the UV-A and UV-B range” this is a recitation of an intended use.  The claims are directed to a product and not to a method of use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case Chen et al. in view of Grasset et al. and Fuller et al. teach a product comprising components which render obvious those claimed, therefore the claims have been met.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).  In addition, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 8, 10-13, 15-17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-20 of copending Application No. 17/251,050 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims require semiconductor colloids grafted covalently with an antioxidant, the colloids being semiconductor colloids constituted by at least one element chosen from the group consisting of C, Si, Ge, Sn, S, Se, Te, B, N, P, As, Al, Sb, Ga, In, Cd, Zn, O, Cu, Cl, Pb, Tl, Bi, Ti, U, Ba, Sr, Li, Nb, La, 1, Mo, Mn, Ca, Fe, Ni, Eu, Cr, Br, Ag, Pt, Hg, and combinations thereof.  Dependent claims include the elected antioxidant 3-hydroxybenzaldehyde and elected spacer 3-(aminopropyl)triethoxysilane. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. 
Applicant argues on page 6 that none of the claimed references teach the limitation “wherein the semiconductor colloids regenerate antioxidant activity when exposed to radiation in the range 280 nm to 400 nm in the UV-A and UV-B range”. 
This is not found persuasive.  As described supra, this is a recitation of an intended use.  The claims are directed to a product and not to a method of use. 
Applicant continues on page 7 that Chen provides a clear teaching in favor of titanium dioxide and does not contemplate other materials, including zinc oxide. Applicant continues that Applicant’s inventive colloids have unexpected advantageousness. 
This is not found persuasive. First, while Applicant elected the species of zinc oxide, claim 1 is much broader and includes titanium. It does not appear that the Specification demonstrates an advantage to zinc oxide over titanium dioxide. Second, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the titanium dioxide of Chen et al. with the zinc oxide of Grasset et al., with the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as both of the compositions of Chen and Grasset are useful as cosmetic compositions comprising substantially similar ingredients (inorganic particles surface modified with 3-aminipropyl triethoxysilane). It is obvious to exchange one known element for another though simple substitution to obtain predictable results. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619